Exhibit 10(h)

 

LOGO [g44593bank-ofamerica.jpg]

 

DIRECTORS’ STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

 

GRANT DATE

--------------------------------------------------------------------------------

 

NUMBER OF SHARES

--------------------------------------------------------------------------------

 

FAIR MKT VALUE PER SHARE

--------------------------------------------------------------------------------

                           

 

This Restricted Stock Award Agreement (the “Agreement”) is made between Bank of
America Corporation, a Delaware corporation (“Bank of America”), and you, a
Non-employee Director of Bank of America.

 

Bank of America sponsors the Bank of America Corporation Directors’ Stock Plan
(the “Plan”). A Prospectus describing the Plan is enclosed as Exhibit A. The
Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

 

The award described in this Agreement is for the number of shares of Bank of
America Common Stock shown above (the “Shares”). You and Bank of America
mutually covenant and agree as follows:

 

1. The award of the Shares is subject to the terms and conditions of the Plan
and this Agreement. You acknowledge having read the Prospectus and agree to be
bound by all the terms and conditions of the Plan.

 

2. You agree that, upon request, you will furnish a letter agreement providing
that you will not distribute or resell any of said Shares in violation of the
Securities Act of 1933, as amended, that you will indemnify and hold Bank of
America harmless against all liability for any such violation and that you will
accept all liability for any such violation.

 

3. The Shares shall not become vested until the first anniversary of the Grant
Date stated above (or, if earlier, the date of the next annual meeting of the
stockholders of the Corporation) (the “Vesting Date”). If you cease to serve as
a Non-employee Director before the Vesting Date due to your death, or if there
is a Change in Control prior to the Vesting Date, then the Shares shall become
fully vested as of the date of such death or Change in Control, as applicable.
If you cease to serve as a Non-employee Director at any time for any reason
other than death before the earlier of the Vesting Date or a Change in Control,
then the Shares shall become vested pro rata (based on the number of days
between the Grant Date and the date of cessation of services divided by 365
days), and to the extent the Shares are not thereby vested they shall be
forfeited as of the date of such cessation of services. Until they become
vested, the Shares shall be held by Bank of America. Vested Shares shall be
delivered to you as soon as practicable following the applicable date of
vesting. In that regard, you agree that you shall comply with (or provide
adequate assurance as to future compliance with) all applicable securities laws
and income tax laws as determined by Bank of America as a condition precedent to
the delivery of the Shares. While the Shares are held by Bank of America, you
shall not have the right to sell or otherwise dispose of such Shares or any
interest therein.

 

4. In accordance with Section 5(d) of the Plan, you shall have the right to
receive dividends on the Shares and to vote the Shares prior to vesting.

 

Restricted Stock Award Agreement – Directors’ Stock Plan



--------------------------------------------------------------------------------

5. You acknowledge and agree that upon your cessation of services as a
Non-employee Director resulting in the forfeiture of any unvested Shares in
accordance with paragraph 3 above, (i) your right to vote and to receive cash
dividends on, and all other rights, title or interest in, to or with respect to,
unvested Shares shall automatically, without further act, terminate and (ii) the
unvested Shares shall be returned to Bank of America. You hereby irrevocably
appoint (which appointment is coupled with an interest) Bank of America as your
agent and attorney-in-fact to take any necessary or appropriate action to cause
the Shares to be returned to Bank of America, including without limitation
executing and delivering stock powers and instruments of transfer, making
endorsements and/or making, initiating or issuing instructions or entitlement
orders, all in your name and on your behalf. You hereby ratify and approve all
acts done by Bank of America as such attorney-in-fact. Without limiting the
foregoing, you expressly acknowledge and agree that any transfer agent for the
Shares is fully authorized and protected in relying on, and shall incur no
liability in acting on, any documents, instruments, endorsements, instructions,
orders or communications from Bank of America in connection with the Shares or
the transfer thereof, and that any such transfer agent is a third party
beneficiary of this Agreement.

 

6. The existence of this award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of Bank of America, or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

7. Any notice which either party hereto may be required or permitted to give to
the other shall be in writing and may be delivered personally, by fax or by mail
to such address and directed to such person(s) as Bank of America may notify you
from time to time; and to you, at your address as shown on the records of Bank
of America, or at such other address as you, by notice to Bank of America, may
designate in writing from time to time.

 

8. In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and Bank of America regarding
the Shares. Any prior agreements, commitments or negotiations concerning the
Shares are superseded.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all as of the
day and year first above written.

 

BANK OF AMERICA CORPORATION       NONEMPLOYEE DIRECTOR: LOGO
[g44593img_ex10h.jpg]          Chairman and Chief Executive Officer        

 

Restricted Stock Award Agreement – Directors’ Stock Plan

 

2